DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1, 3-15 over Iwamoto in view of Suh, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 9, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (Google Patents English translation of KR 20130066817 A) in view of Suh (US 2009/0317634).
Regarding claims 1, 3, Cheon teaches a polarizing plate (para 18 of page 2) comprising: a polarizer; and a bonding layer for polarizing plates (adhesive layer, para 18 of page 2) and a protective layer (film, para 18 of page 2) sequentially formed on at least one surface of the polarizer (para 18 of page 2).  Cheon teaches that the bonding layer for polarizing plates comprises a crosslinking agent consisting of a salt of glyoxylic acid (glyoxylate crosslinking agent, para 18 of page 2, salt of glyoxylic acid, para 11 of page 4) and an antistatic agent (3rd last para of page 4), but fails to specify that that the antistatic agent is poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS).  Cheon also fails to teach that the bonding layer for polarizing plates has a surface resistance of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83].
However, Suh teaches that a bonding layer for polarizing plates (adhesive … when serving as a protective film for a polarizing film [0025]) comprises poly(ethylenedioxythiophene) (PEDOT (3,4-polyethylenedioxythiophene [0029]) poly(styrenesulfonate) (PEDOT:PSS) (polystyrenesulfonate as dopant [0029]) as an antistatic agent (and … adhesive agent [0012]), and has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], for the purpose of providing the desired antistatic properties ([0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) as the antistatic agent in the bonding layer for polarizing plates, of the polarizing plate of Cheon, and further, to have controlled the surface resistance of the bonding layer for polarizing plates, to one that is within a range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], in order to obtain the desired antistatic properties, as taught by Suh.
In addition, Suh teaches that the bonding composition for polarizing plates, comprises the PEDOT:PSS in an amount of about 25 parts by weight based on 100 parts by weight of the binder resin (10*100/40, 10 wt% conductive polymer, 40 wt% polymer binder [0028]) which is within the claimed range of about 1 wt% to about 50 wt%, of the binder resin, and forms a bonding layer that has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], for the purpose of providing the desired antistatic properties ([0016]).
Accordingly, in the bonding layer for polarizing plates of Cheon, as modified by Suh, the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) is present in an amount of about 25 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin, which is within the claimed range of about 1 wt% to about 50 wt%, such that the modifed bonding layer for polarizing plates, has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],  for the purpose of providing the desired antistatic properties, as described above.
Therefore, although Cheon, as modified by Suh, is silent regarding a value of a resultant surface resistance of the bonding layer for polarizing plates, after leaving the polarizing plate under conditions of 85°C and 85% RH for 250 hours, and hence fails to expressly teach that the value of the resultant surface resistance remains within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], and furthermore, is also silent regarding a surface resistance ratio of the polarizing plate according to Equation 1 of Applicant, and hence fails to expressly teach that the surface resistance ratio is greater than 0 and less than or equal to 1, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Cheon, as modified by Suh, teaches the bonding layer for polarizing plates formed from the composition for polarizing plates, and having the starting surface resistance within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], as described above, and further in detail below.
Regarding claim 4, Suh teaches that the bonding layer for polarizing plates comprises the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) in an amount of about 10 wt% (conductive polymer [0028]) which is within the claimed range of about 1 wt% to about 50 wt%, for the purpose of providing the desired antistatic properties, as described above.
Regarding claims 5-6, Cheon teaches that the bonding layer for polarizing plates is formed of a bonding composition for polarizing plate comprising the salt of glyoxylic acid (glyoxylate crosslinking agent, para 6 of page 2, salt of glyoxylic acid, para 11 of page 4) and a polyvinyl alcohol resin (para 6 of page 2), where the salt of glyoxylic acid is present in an amount of 3 to 25 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin (para 8 of page 2) which is within the claimed range of about 1 parts by weight to about 50 parts by weight.  Cheon teaches that the bonding layer for polarizing plates further comprises an antistatic agent (3rd last para of page 4), but fails to specify that it is the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS), or that it is present in the polyvinyl alcohol resin which is a binder resin, in an amount of about 5 to 30 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin.
However, Suh teaches that the bonding layer for polarizing plates (adhesive … when serving as a protective film for a polarizing film [0025]) comprises the antistatic agent (and … adhesive agent [0012]) which is poly(ethylenedioxythiophene) (PEDOT (3,4-polyethylenedioxythiophene [0029]) poly(styrenesulfonate) (PEDOT:PSS) (polystyrenesulfonate as dopant [0029]), where the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) is present in an amount of about 25 parts by weight, relative to 100 parts by weight of the binder resin (10*100/40, 10 wt% conductive polymer, 40 wt% polymer binder [0028]) which is within the claimed range of about 5 to 30 parts by weight, for the purpose of providing the desired antistatic properties ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) as the antistatic agent in the bonding layer for polarizing plates of Cheon, present in an amount within a range of about 5 to 30 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin, in order to obtain the desired antistatic properties, as taught by Suh.
Regarding claim 7, Cheon teaches that the salt of glyoxylic acid includes at least one of lithium glyoxylate, sodium glyoxylate, potassium glyoxylate, magnesium glyoxylate, calcium glyoxylate, strontium glyoxylate and barium glyoxylate (para 12 of page 4).  
Regarding claim 8, Cheon teaches a bonding composition (adhesive, para 6 of page 2) for polarizing plates (para 3 of page 2) comprising an aqueous solvent (aqueous solution, para 9 of page 5), a polyvinyl alcohol resin (para 9 of page 5) and a salt of glyoxylic acid (glyoxylate serving as a crosslinking agent, para 9 of page 5, salt of glyoxylic acid, para 11 of page 4), the bonding composition has a pH of 5 (para 9 of page 5) which is within the claimed range of 2 to 7, the polyvinyl alcohol resin is present in an amount of about 5 parts by weight, relative to 100 parts by weight of the aqueous solvent (aqueous solution having a solid content of 5% by weight was prepared by dissolving … polyvinyl alcohol-based resin … in water, para 9 of page 5) which is within the claimed range of about 1 to 10 parts by weight, and the salt of glyoxylic acid is present in an amount of 3 to 25 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin (para 8 of page 2) which overlaps the claimed range of about 10 parts by weight to about 50 parts by weight.  Cheon teaches that the bonding layer for polarizing plates further comprises an antistatic agent (3rd last para of page 4), but fails to specify that it is poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS), or that it is present in the polyvinyl alcohol resin which is a binder resin, in an amount of about 10 to 20 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin.
However, Suh teaches that a bonding layer for polarizing plates (adhesive … when serving as a protective film for a polarizing film [0025]) comprises an antistatic agent (and … adhesive agent [0012]) which is poly(ethylenedioxythiophene) (PEDOT (3,4-polyethylenedioxythiophene [0029]) poly(styrenesulfonate) (PEDOT:PSS) (polystyrenesulfonate as dopant [0029]), where the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) is present in an amount within a range of about 1 part by weight (0.05*100/5, 0.05 wt% conductive polymer, 5 wt% polymer binder [0028]) to about 25 parts by weight, relative to 100 parts by weight of the binder resin (10*100/40, 10 wt% conductive polymer, 40 wt% polymer binder [0028]) which contains the claimed range of about 10 to 20 parts by weight, for the purpose of providing the desired antistatic properties ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) as the antistatic agent in the bonding layer for polarizing plates of Cheon, present in an amount within a range of about 10 to 20 parts by weight, relative to 100 parts by weight of the polyvinyl alcohol resin, in order to obtain the desired antistatic properties, as taught by Suh.
Regarding claim 10, Cheon teaches that the salt of glyoxylic acid includes at least one of lithium glyoxylate, sodium glyoxylate, potassium glyoxylate, magnesium glyoxylate, calcium glyoxylate, strontium glyoxylate and barium glyoxylate (para 12 of page 4).  
Regarding claim 11, Cheon teaches that the polyvinyl alcohol resin comprises a polyvinyl alcohol resin having a degree of modification by an acetoacetyl group of 0.1 to 20 mol% (para 6 of page 4) which is within the claimed range of about 1 mol% to about 30 mol%.
Regarding claim 12, Cheon is silent regarding a surface resistance of the bonding composition for polarizing plates.
However, Suh teaches that the bonding composition for polarizing plates, comprises the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) in an amount which contains the claimed range of about 10 to 20 parts by weight, as described above, and in addition, forms a cured specimen that has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], for the purpose of providing the desired antistatic properties ([0016]).
Accordingly, in the bonding composition for polarizing plates of Cheon, as modified by Suh, the poly(ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) is present in an amount which contains the claimed range of about 10 to 20 parts by weight, such that the modifed bonding composition for polarizing plates, has a surface resistance of about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],  when measured with a cured specimen obtained by curing the bonding composition for polarizing plates, at the internationally accepted standard room temperature of 25°C, for the purpose of providing the desired antistatic properties, as described above.
Therefore, although Cheon, as modified by Suh, is silent regarding a value of a resultant surface resistance for a cured specimen obtained by curing the bonding composition for polarizing plates, and measured at the internationally accepted standard room temperature of 25°C, after leaving the cured specimen under conditions of 85°C and 85% RH for 250 hours, and hence fails to expressly teach that the value of the resultant surface resistance remains within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Cheon, as modified by Suh, teaches the bonding composition for polarizing plates, wherein the cured specimen has the starting surface resistance which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], as described above.
Regarding claim 13, Cheon teaches an optical display device comprising the polarizing plate (para 3 of page 5).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Suh, as applied to claims 1, 3-8, 10-13 above, and further in view of Chen (US 2016/0357079).
Cheon, as modified by Suh, teaches the optical display device comprising the polarizing plate, as described above.  In addition, Cheon teaches that the optical display device comprising the polarizing plate, includes a liquid crystal panel (liquid crystal display device, para 3 of page 5), but is silent regarding how the polarizing plate is arranged relative to the liquid crystal panel, and hence fails to teach that the liquid crystal panel is an in-cell type liquid crystal panel, where a first polarizing plate is disposed on a light exit surface of the in-cell liquid crystal panel and a second polarizing plate is disposed on a light incident surface of the in-cell liquid crystal panel (installed on both sides of the liquid crystal cell [0053]), where the first polarizing plate includes the polarizing plate described above.
However, Chen teaches that an optical display device that includes a liquid crystal panel, includes the liquid crystal panel as an in-cell type liquid crystal panel (touch display panel 1 [0046]), where a first polarizing plate (polarizer 14 [0046]) is disposed on a light exit surface of the in-cell liquid crystal panel 1 (opposite to backlight module 2 [0046], Fig. 1A) and a second polarizing plate (polarizer 17 [0046]) is disposed on a light incident surface of the in-cell liquid crystal panel 1 (adjacent to the backlight module 2, Fig. 1A), wherein the in-cell type liquid crystal panel 1 includes a first substrate (11 [0046]), a second substrate (12 [0046]) disposed to face the first substrate 11 (Fig. 1A), a touch sensor layer (sensing electrode layer 111 [0046]) and a liquid crystal layer (display medium layer 13 … is a liquid crystal layer [0046]) interposed between the first substrate 11 and the second substrate 12 (Fig. 1A), for the purpose of providing the desired in-cell touch functions. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included an in-cell type liquid crystal panel as the liquid crystal panel of the optical display device of Cheon, as modified by Suh, where a first polarizing plate is disposed on a light exit surface of the in-cell type liquid crystal panel, and a second polarizing plate is disposed on a light incident surface of the in-cell type liquid crystal panel, where the first polarizing plate includes the polarizing plate, wherein the in-cell type liquid crystal panel includes a first substrate, a second substrate disposed to face the first substrate, a touch sensor layer and a liquid crystal layer interposed between the first substrate and the second substrate, in order to obtain the desired in-cell touch functions, as taught by Chen.

Response to Arguments
Applicant’s arguments regarding the primary combination of Iwamoto in view of Suh, have been considered but are moot because of the new reference in the new grounds of rejection.  







Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782